Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20, as understood, rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20100050702, herein ‘Kim’) in view of Seguchi et al (US 6590312, herein ‘Seguchi’) and Mc'Carty et al (US 4339874, herein ‘Mc'Carty’) or alternately in view of Mc’Carty and Calfo et al (US 6879075, herein ‘Calfo’).
RE claims 1-5, 8-17 and 20, Kim discloses electric motor (figs. 3A-3B), comprising: 
a first magnetic assembly [21a] including: an even plurality of a first set of magnets [24a] (figs. 3B shows 6 magnets) arranged in a generally circular arrangement, each of the first set of magnets [24a] having a first pole (N) and a second pole (S), and; 
a second magnetic assembly [21b] connected to the first magnetic assembly (fig. 3a), the second magnetic assembly [21b] including: an even plurality of a second set of magnets [24b] (figs. 3B shows 6 magnets) arranged in a generally circular arrangement, each of the second set of magnets having a first pole (N) and a second pole (S); and, 


    PNG
    media_image1.png
    667
    1435
    media_image1.png
    Greyscale

In other words, Kim discloses a load driving machine (figs. 1-3B) comprising an electric motor (figs. 3A-3B), coupled to a load (i.e. tub [100] and a pulsator [106] in fig 1); 
the motor comprising: at least one magnetic assembly [21a] including a first magnetic assembly having: a plurality of magnets [24a] arranged along an arc, the plurality of magnets including a first magnet [24a] and a second magnet [24a], the first magnet having a first magnetic pole and a second magnetic pole, the arc having a first radius from an axis; and the 
wherein the first radius (i.e. the radius of the outer magnetic assembly [21b]) is larger than the second radius (i.e. the radius of the inner magnetic assembly [21a]), the at least one magnetic driving element [12, 14] being positioned radially between the arc of the first magnetic assembly and the arc of the second magnetic assembly (see fig. 3B included above);
wherein the plurality of magnets in the first magnetic assembly is equal in number to a number of the plurality of magnets in the second magnetic assembly (each magnet assembly having six magnets, see fig. 3B), and the at least one magnetic driving element is a plurality of magnetic driving elements, a number of the plurality of magnetic driving elements (i.e. 18 magnetic driving elements) being different than the number of the plurality of magnets (i.e. 6 magnets) in the first magnetic assembly and the plurality of magnets in the second magnetic assembly;
as shown in fig. 3B, wherein the first magnetic zone (N) of the first magnetic assembly [21a] and the second magnetic zone (S) of the second magnetic assembly [21b] are of opposite magnetic polarity; wherein the first magnetic zone of the first magnetic assembly and the second magnetic zone of the second magnetic assembly are arranged generally radially from one another.
Kim substantially discloses the claimed invention, except for the following limitations:
(A1) the magnets being aligned with the first poles each being directed at a first pole of an adjacent magnet of the first set of magnets and the second poles each being directed at a second pole of an adjacent magnet of the first set of magnets; an even plurality of a first set of ferrous members with a corresponding magnet of the ferrous members of the first set of ferrous members being positioned between each set of poles of the first set of magnets, each of the first set of ferrous members having a face that is directed radially inward; and the magnets of the second set of magnets being aligned with the first poles each being directed at a first pole of an adjacent magnet of the second set of magnets and the second poles each being directed at a second pole of an adjacent magnet of the second set of magnets, and an even plurality of a second set of ferrous members with a corresponding one of the ferrous members of the second set of ferrous members being positioned between each set of poles of the second set of magnets, each of the second set of ferrous members having a face that is directed radially outward, as in claim 1, or in other words, the first magnetic pole of the first magnet and the first magnetic pole of the second magnet being proximate to each other and facing each other thereby defining a first magnetic zone therebetween, the first magnetic poles all being the same, and the second magnetic poles all being the same, as in claims 3 and 15;
(A2)  Newly added limitations of the radially outward face of the first set of ferrous members being larger than the radially inward face of the first set of ferrous members, and the radially inward face of the first set of magnets being larger than the radially outward face of the first set of magnets.  
(B) the at least one magnetic driving element producing a magnetic field that is primarily orthogonal within the at least one magnetic driving element to a direction of movement of the first magnetic assembly and the second magnetic assembly about the axis, the magnetic field of the at least one magnetic driving element switching polarity as the second magnetic zone passes a second face of the at least one magnetic driving element, the first magnetic zone and the second magnetic zone being arranged to face each other with the magnetic driving element being therebetween, as in claims 3 and 15.
 Mc'Carty teaches an electrical rotary machine having a magnetic assembly (i.e. a rotor, figs. 1-2) [10] that comprises: a plurality of magnets [22] being aligned with the first poles (N) each being directed at a first pole (N) of an adjacent one of the magnets and the second poles (S) each being directed at a second pole (S) of an adjacent one of the first set of magnets; and, a plurality of ferrous members [14], each ferrous member being positioned between each set of poles (N or S) of the magnets [22], each of the ferrous members [14] having faces directed radially; wherein: the magnets’ first magnetic poles (N) all being the same, and the magnets’ second magnetic poles (S) all being the same; and,  the first magnetic pole of the adjacent magnets [22] being proximate to each other and facing each other thereby defining a first magnetic zone (N) therebetween, and wherein the second magnetic pole of the adjacent magnets being proximate to each other and facing each other thereby defining a second magnetic zone (S) therebetween (see figs. 1-2).

    PNG
    media_image2.png
    461
    1335
    media_image2.png
    Greyscale

wherein the face of the ferrous members [14] extend inwardly toward the axis from the magnets [22], the first ferrous members additionally extending partially along a side of the magnets adjacent to each of the ferrous members; and, 

RE the limitations listed in item (A2) herein, Mc'Carty also teaches the radially outward face of the ferrous members being larger than the radially inward face of the ferrous members, and the radially inward face of the magnets being larger than the radially outward face of the magnets.  

    PNG
    media_image3.png
    663
    1038
    media_image3.png
    Greyscale

Mc'Carty teaches that such magnetic assembly design would have advantages of enable the magnetic assembly, functioning as a rotor, can rotate at a high speed and also achieve enhanced utilization of the magnet's field, while reducing stresses (see Mc’Carty col. 1 line 62+, col. 2 lines 19-49).
Alternately, RE the limitations listed in item (A2) herein, the combined teaching of  Mc’Carty and Calfo; as mentioned previously, Mc'Carty teaches the magnetic assembly (i.e. a rotor, figs. 1-2) [10] that comprises: a plurality of magnets [22] being aligned with the first poles (N) each being directed at a first pole (N) of an adjacent one of the magnets and the second poles (S) each being directed at a second pole (S) of an adjacent one of the first set of magnets; and, a plurality of ferrous members [14], each ferrous member being positioned between each set of poles (N or S) of the magnets [22] (see the above detailed explanation about Mc’Carty).
Calfo teaches magnetic assembly comprises a plurality of magnet [105] alternately arranged with a plurality of ferrous members [110], wherein the radially outward face of the ferrous members [110] being larger than the radially inward face thereof, and the radially inward face of the magnets [105] being larger than the radially outward face thereof (see fig. 4).

    PNG
    media_image4.png
    592
    890
    media_image4.png
    Greyscale

Calfo teaches that by shaping the magnets [105] in this manner would increase the effective length thereof and reduce the bottom leakage flux; also, by shaping the ferrous member [110] in this manner, because the radially outward face of the ferrous members [110] being larger, the magnets would be held securely in place against the centrifugal motion of the rotor (see col. 6 lines 27+).
Thus, by applying the Mc'Carty and Calfo important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the Kim prior art motor, as claimed with the listed limitations in items (A1) and (A2) herein.  Doing so would have advantages of enable the magnetic assembly, functioning as a rotor, can rotate at a high speed and also achieve enhanced utilization of the magnet's field, while reducing stresses (as taught by Mc’Carty, col. 1 line 62+, col. 2 lines 19-49) and would increase the effective length thereof, while reducing the bottom leakage flux, as well as improve abutment support for the magnets against the rotor’s centrifugal motion during rotation (as taught by Calfo, col. 6 lines 27+).
RE the limitations listed in item (B) herein, Seguchi teaches a motor (see fig. 3) comprises a rotor having first and second magnetic assemblies [220, 230] sandwich a magnetic driving element [210], wherein each of the first and second magnetic assemblies [220, 230] includes plural magnets, and the magnetic driving element [210] includes a plurality of magnetic driving elements (see fig. 3). Seguchi particularly teaches the motor’s first and second magnetic assemblies having the first and second sets of magnets being arranged such that the first magnetic zone and the second magnetic zone having opposite polarities being arranged to face each other with the magnetic driving element being therebetween (see fig. 27). 

    PNG
    media_image5.png
    711
    1462
    media_image5.png
    Greyscale
 
Seguchi (col. 15 lines 24+) teaches the following:

    PNG
    media_image6.png
    501
    956
    media_image6.png
    Greyscale

From the Seguchi teaching, on skilled in the art would understand that arranging the rotor  first and second magnetic assemblies having their respective magnets being arranged with their poles having either same polarity or opposite polarities.  The arrangement of  the rotor first and second magnetic assemblies having their respective magnets being opposite in polarities would enable reduce core back radial thickness and iron loss thereof.

(i)  The Mc'Carty important teaching concepts of providing an magnetic assembly comprising plural magnets and ferrous members, wherein the plural magnets being arranged such that adjacent magnets having the same polarity facing one another; and each of the plural ferrous members being arranged between respective adjacent magnets along the arc of the rotor.  This would enhance utilization of the magnet's magnetic fields.
(ii) The Seguchi important teaching concepts of arranging the respective sets of magnets of first and second magnetic assemblies to be either the same polarities or opposite polarities is a matter of obvious engineering design choice. 
(iii) Owing to the Kim electric motor (figs. 3A-3B), comprising: 
the first and second magnetic assemblies [21a, 21a] each including: a set of an even plurality of magnets [24a, 24b], arranged in a generally circular arrangement, each set of magnets having a first pole (N) and a second pole (S), and 
an electromagnetic assembly [10] including a plurality of electromagnetic members [12] arranged in a generally circular arrangement, wherein the electromagnetic assembly is sandwiched there-between the first and second magnetic assemblies, 
 an electromagnetic assembly [10] including a plurality of electromagnetic members [12] arranged in a generally circular arrangement, each electromagnetic member having a ferrous element [12] with an electrical conductor [14] wound around the ferrous element, as shown in fig. 3B, each ferrous element having a radially outward face and a radially inward face, the first magnetic assembly and the second magnetic assembly being rotatably coupled to the electromagnetic assembly.
Mc'Carty and Seguchi important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the Kim prior art motor’s first and second magnetic assemblies, each of the first and second magnetic assemblies having the first set and the second set of magnets by configuring each set of the first and second sets of magnets such that the magnets being aligned with the first poles each being directed at a first pole of an adjacent one of the first set of magnets and the second poles each being directed at a second pole of an adjacent one of the first set of magnets; an even plurality of a first set of ferrous members with a corresponding one of the ferrous members of the first set of ferrous members being positioned between each set of poles of the first set of magnets, each of the first set of ferrous members having a face that is directed radially inward; and the magnets of the second set of magnets being aligned with the first poles each being directed at a first pole of an adjacent one of the second set of magnets and the second poles each being directed at a second pole of an adjacent one of the second set of magnets, and an even plurality of a second set of ferrous members with a corresponding one of the ferrous members of the second set of ferrous members being positioned between each set of poles of the second set of magnets, each of the second set of ferrous members having a face that is directed radially outward; and, the at least one magnetic driving element producing a magnetic field that is primarily orthogonal within the at least one magnetic driving element to a direction of movement of the first magnetic assembly and the second magnetic assembly about the axis, the magnetic field of the at least one magnetic driving element switching polarity as the second magnetic zone passes a second face of the at least one magnetic driving element, the first magnetic zone and the second magnetic zone being arranged to face each other with the magnetic driving element being therebetween.  Doing so would provide a motor having first and second magnetic assemblies Mc’Carty col. 1 line 62+, col. 2 lines 19-49) and reducing core loss (as taught by Seguchi).
Claims 6-7 and 18-19, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the Kim and Mc’Carty prior art motor/machine by configuring the first magnetic zone has a magnetic field strength of at least 2 Tesla, particularly at least 3 Tesla, in the ferrous member because such magnetic field strength would be obviously determined by various factors, for unlimited examples of such factors of the motor’s/machine’s first and second magnetic assemblies’ sizes/shapes and/or electromagnetic assembly’s size/shape and/or overall size/shape of the motor/machine with a required output.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, i.e. in this  instant case the magnetic field’s optimum/workable strength, involves only routine skill in the art (see In re Aller, 105 USPQ 233).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20, as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10375479 (herein US’479) in view of  Kim, Seguchi, Mc’Carty and Calfo.
Also, 
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-13 of copending Application No. 16374866 (herein Co-Apln’866) in view of Kim, Seguchi, Mc’Carty and Calfo.
The present application and the US’479 substantially claim the same invention; also,
copending Application No. 16374866 substantially claim the same invention;
Each of the US’479 and copending Application No. 16374866 does not include the claimed limitations:
(A) the magnets being aligned with the first poles each being directed at a first pole of an adjacent magnet of the first set of magnets and the second poles each being directed at a second pole of an adjacent magnet of the first set of magnets; an even plurality of a first set of ferrous members with a corresponding magnet of the ferrous members of the first set of ferrous members being positioned between each set of poles of the first set of magnets, each of the first set of ferrous members having a face that is directed radially inward; and the magnets of the second set of magnets being aligned with the first poles each being directed at a first pole of an adjacent magnet of the second set of magnets and the second poles each being directed at a second pole of an adjacent magnet of the second set of magnets, and an even plurality of a second set of ferrous members with a corresponding one of the ferrous members of the second set of ferrous members being positioned between each set of poles of the second set of magnets, each of the second set of ferrous members having a face that is directed radially outward, as in claim 1, or in other words, the first magnetic pole of the first magnet and the first magnetic pole of the second magnet being proximate to each other and facing each other thereby defining a first magnetic zone therebetween, the first magnetic poles all being the same, and the second magnetic poles all being the same, as in claims 3 and 15; 
(B) the at least one magnetic driving element producing a magnetic field that is primarily orthogonal within the at least one magnetic driving element to a direction of movement of the first magnetic assembly and the second magnetic assembly about the axis, the magnetic field of the at least one magnetic driving element switching polarity as the second magnetic zone passes a second face of the at least one magnetic driving element, the first magnetic zone and the second magnetic zone being arranged to face each other with the magnetic driving element being therebetween, as in claims 3 and 15.
For the explanation of the combined teachings of the combination Kim, Seguchi, Mc’Carty and Calfo refs, please see the above rejection under 35 U.S.C 103. 
Furthermore, the design of the claimed motor/machine of present application and the design of the claimed motor/machine of the Co-Apln’866 are generally known as: 
(a) a motor/machine comprising double rotors and a stator that is disposed there-between the double rotors; and, 
 (b) reversely, a motor/machine comprising double stators and a rotor that is disposed there-between the double stators.  
Both designs of motors/machines are well-known in the art of dynamoelectric machinery. 

Examiner’s suggestion
Along with the current limitations in each independent claims, if the independent claims were rewritten to additionally incorporate the features: A, B and C as pointed out and annotated in Fig. 4 (included below), then it would overcome the prior art refs and would put the application in favorable allowable condition.

    PNG
    media_image7.png
    1010
    1342
    media_image7.png
    Greyscale


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834